UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: x Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Under Rule 14a -12 QUALSTAR CORPORATION (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11 (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: 3990-B Heritage Oak Court Simi Valley, California 93063 SPECIAL MEETING OF SHAREHOLDERS To be Held at 10:00 A.M. Local Time on June 20, 2012 PROXY STATEMENT OF QUALSTAR CORPORATION May, 2012 Dear Fellow Qualstar Shareholder: A special meeting of the shareholders of Qualstar Corporation will be held on June 20, 2012 at 10:00 a.m., local time, at our headquarters located at 3990-B Heritage Oak Court, Simi Valley, California 93063. The meeting has been called at the request of BKF Capital Group, Inc. and Steven N. Bronson, its controlling shareholder, who, together, own a total of approximately 17% of Qualstar’s shares, in an effort by them to take over Qualstar for what we believe are their own short-term financial interests.They propose to accomplish their take-over of Qualstarby asking shareholders to vote: · to remove all of the current members of Qualstar’s Board, including Lawrence Firestone, who was recently appointed as Qualstar’s CEO to implement new growth initiatives designed to return your Company to sustained profitability and, thereby, enhance the value of your investment in Qualstar; and · to elect as Qualstar’s directors, in addition to Bronson, four of his hand-picked nominees, none of whom, to our knowledge,has ever owned any Qualstar shares and at least two of whom have been employed by or on the boards of companies that Bronson controls and, therefore, are not likely to put the interests of Qualstar’s shareholders ahead of Bronson’s interests. Steven Bronson has stated that, if BKF succeeds in getting you to support its proposal to remove our current Board members and replace them with Bronson’s nominees, Bronson and BKF will proceed todivest Qualstar’s tape library business and distribute the majority of its cash, even though that would, for all practical purposes, leave Qualstar without the financial or managerial resources needed to grow and increase the value of its business for the benefit of all of our shareholders.For this reason, we believe that Bronson’s purpose in calling the special meeting is to enableBKF to realize a quick and opportunistic gain, rather than seeking to create permanent shareholder value. By contrast, the goals of your Board of Directors and management, who own in the aggregate approximately 29% of Qualstar’s shares, are to return Qualstar to profitability and grow its business in order to enhance shareholder value for all of our shareholders, not only in the short-term, but also for the longer-term.We believe that these goals can be achieved if you vote AGAINST Bronson’s proposal and, thereby, enable Lawrence Firestone, the Company’s new CEO, and our management team to implement growth initiatives and build shareholder value at the Company.Moreover, we believe that Qualstar’s current directors bring a valuable blend of industry knowledge as well as strategic and operational expertise that will be important to Qualstar’s future success. The goal of your Board of Directors has always been and will always be to maximize the value of each shareholder’s investment in Qualstar.We believe the steps we are initiating and are committed to taking will protect and enhance shareholder value both now and in the future.We are receptive to new ideas and are willing to pursue new initiatives.We believe, however, that an abrupt change in Qualstar’s Board or its strategic direction would only jeopardize Qualstar’s growth opportunities and put shareholder value at risk. AS A RESULT, WE UNANIMOUSLY OPPOSE BRONSON’S EFFORTS TO TAKE OVER YOUR COMPANY. Your vote is extremely important.We urge you NOT to sign or return any gold proxy card that you may receive from Bronson and BKF.Instead, whether or not you’ve returned a gold proxy card, we urge you to vote your shares AGAINST their proposal to remove Lawrence Firestone and the other directors and to replace them with Bronson’s nominees, by using the WHITE proxy card, TODAY, to vote AGAINST BKF’s proposal to remove the current Board of Directors.You may vote by telephone or over the internet by following the voting instructions on the WHITE proxy card, or by signing and dating the WHITE proxy card, marked AGAINST that proposal, and returning it in the postage prepaid return envelope provided. Only your latest-dated proxy counts. If you have any questions or need assistance voting your shares, please contact MacKenzie Partners, Inc., our proxy solicitor, at (800) 322-2885 or (212) 929-5500 (call collect) or at proxy@mackenziepartners.com. Thank you for your continuing support of Qualstar and our efforts to increase shareholder value for all of our shareholders. Sincerely, William J. Gervais Lawrence D. Firestone Stanley W. Corker Carl W. Gromada Robert A. Meyer Robert E. Rich 3990-B Heritage Oak Court Simi Valley, California 93063 SPECIAL MEETING OF SHAREHOLDERS To be Held June 20, 2012 PROXY STATEMENT OF QUALSTAR CORPORATION PLEASE SIGN, DATE AND MAIL THE ENCLOSED WHITE PROXY CARD TODAY A special meeting of the shareholders of Qualstar Corporation (“Qualstar” or the “Company”) is to be held on June 20, 2012 at 10:00 a.m., local time, at our headquarters located at 3990-B Heritage Oak Court, Simi Valley, California 93063. The special meeting was requested by BKF Capital Group, Inc., which we refer to as BKF, and its controlling shareholder, Steven N. Bronson, to consider and vote on the following proposals made by them: 1.
